ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                              )
                                            )
JCI International, Inc.                     )      ASBCA No. 59718-954
                                            )
Under Contract No. W912QR-10-C-0087         )

APPEARANCE FOR THE PETITIONER:                     Mr. Julio E. Martinez
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   David C. Brasfield, Jr., Esq.
                                                   Andrea M. Dowdy, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Mobile

                                DISMISSAL ORDER

        On 2 December 2014, the contractor filed, under Board Rule l(a)(5), a request
for an order directing the contracting officer to render a decision on its $354,727
claim. By letter dated 31 December 2014, government counsel informed the Board
that the contracting officer issued a decision on that date.

       Accordingly, the Board dismisses this petition as moot.

       Dated: 7 January 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

(Signatures continued)
I concur                                         I concur



RI/jjf;;HACKLEFORD
                                                1i1~ri.       o rpvvJi
                                                 MICHAEL N. O'CONNELL
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals

       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59718-954, Petition
of JCI International, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2